ROBERT L. BLAND, Judge.
This claim is in the sum of $133.57. It grows out of an accident which the claimant sustained while driving his Plymouth sedan automobile on West Virginia route no. 4, project 3565, in Lewis county on June 28, 1944. An investigation of the accident made by Laco M. Wolf, investigator for the state road commission, revealed that claimant’s vehicle skidded, on the wet slippery pavement of the road, due to an excess of bituminous material which caused the accident. The car was badly damaged. In order to repair it claimant was obliged to and did pay to the Capitol City Body Works, Inc. and the Pritchard Motor Company, both of Charleston, the said sum of $133.57, for which the claim is made. The state road commissioner concurs in the claim. An assistant attorney general approves it as a proper claim against the state for payment.
In view of the concurrence and approval of the claim and the facts shown by the record, prepared by respondent and filed with the clerk July 14, 1944, an award is made in favor of claimant O. R. Shreve for one hundred thirty-three dollars and fifty-seven cents ($133.57).